Case 17-80016   Doc 149   Filed 04/10/19 Entered 04/10/19 15:24:10   Desc Main
                           Document     Page 1 of 4
Case 17-80016   Doc 149   Filed 04/10/19 Entered 04/10/19 15:24:10   Desc Main
                           Document     Page 2 of 4
Case 17-80016   Doc 149   Filed 04/10/19 Entered 04/10/19 15:24:10   Desc Main
                           Document     Page 3 of 4
Case 17-80016   Doc 149   Filed 04/10/19 Entered 04/10/19 15:24:10   Desc Main
                           Document     Page 4 of 4
